
	
		II
		112th CONGRESS
		1st Session
		S. 1571
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2011
			Mr. Isakson (for
			 himself, Mr. Alexander,
			 Mr. Kirk, Mr.
			 Rubio, Mr. Roberts, and
			 Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title I of the Elementary and Secondary
		  Education Act of 1965, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Elementary and Secondary Education Amendments Act of
			 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Statement of purpose.
				Sec. 5. Authorization of appropriations.
				Sec. 6. School improvement and State
				administration.
				TITLE I—Improving Basic Programs Operated by Local Educational
				Agencies
				Sec. 101. Basic program requirements.
				TITLE II—Academic Assessments
				Sec. 201. Academic assessments.
				TITLE III—National Assessment of Title I
				Sec. 301. Evaluations.
				Sec. 302. Demonstrations of innovative practices.
				TITLE IV—General Provisions
				Sec. 401. General provisions.
				TITLE V—Transferability of funds
				Sec. 501. Transferability of funds.
				TITLE VI—National assessment of educational progress
				Sec. 601. Authorizations of appropriations.
			
		3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		4.Statement of
			 purposeSection 1001 (20
			 U.S.C. 6301) is amended to read as follows:
			
				1001.Statement of
				purposeThe purpose of this
				title is to ensure that all children have a fair, equal, and significant
				opportunity to receive a high-quality education that prepares them for college
				and a career, without the need for academic remediation, and to close the
				achievement gap between high- and low-performing children, especially the
				achievement gaps between minority and nonminority students, and between
				disadvantaged children and their more advantaged
				peers.
				.
		5.Authorization of
			 appropriationsSection 1002
			 (20 U.S.C. 6302) is amended to read as follows:
			
				1002.Authorization
				of appropriations
					(a)Local
				educational agency grantsFor the purpose of carrying out part A,
				there are authorized to be appropriated $14,463,416,198 for each of fiscal
				years 2012 through 2016.
					(b)School
				turnaround and public school choiceFor the purpose of carrying
				out section 1114(c), there are authorized to be appropriated $534,561,734 for
				each of fiscal years 2012 through 2016.
					(c)State
				assessmentsFor the purpose of carrying out part B, there are
				authorized to be appropriated $389,950,536 for each of fiscal years 2012
				through 2016.
					(d)Education of
				migratory childrenFor the purpose of carrying out part C, there
				are authorized to be appropriated $393,981,458 for each of fiscal years 2012
				through 2016.
					(e)Prevention and
				intervention programs for youth who are neglected, delinquent, or at
				riskFor the purpose of carrying out part D, there are authorized
				to be appropriated $50,326,146 for each of fiscal years 2012 through
				2016.
					(f)Federal
				activitiesFor the purpose of carrying out section 1501, there
				are authorized to be appropriated such sums as may be necessary for each of
				fiscal years 2012 through
				2016.
					.
		6.School
			 improvement and State administrationThe Act (20 U.S.C. 6301 et seq.) is
			 amended—
			(1)by striking section 1003; and
			(2)by redesignating section 1004 as section
			 1003.
			IImproving Basic
			 Programs Operated by Local Educational Agencies
			101.Basic program
			 requirementsSubpart 1 of part
			 A of title I (20 U.S.C. 6311 et seq.) is amended—
				(1)by striking sections 1111 through 1117 and
			 inserting the following:
					
						1111.State
				plans
							(a)Plans
				required
								(1)In
				generalFor any State desiring to receive a grant under this
				part, the State educational agency shall submit to the Secretary a plan,
				developed by the State educational agency in consultation with local
				educational agencies, teachers, principals, pupil services personnel,
				administrators, other staff, and parents, that satisfies the requirements of
				this section.
								(2)Consolidated
				planA State plan submitted under paragraph (1) may be submitted
				as part of a consolidated plan under section 9302.
								(3)Peer review and
				secretarial approval
									(A)In
				generalThe Secretary shall—
										(i)establish a
				peer-review process to assist in the review of State plans;
										(ii)establish
				multidisciplinary peer review teams and appoint their members, including
				persons with State educational agency, local educational agency, and broader
				education reform experience, and those who are familiar with academic
				standards, assessments, accountability, the needs of low-performing schools,
				and other educational needs of students; and
										(iii)approve a State
				plan within 45 days of its submission unless the Secretary demonstrates that
				the plan does not meet the requirements of this section.
										(B)Purpose of peer
				reviewThe peer review process shall be designed to—
										(i)promote effective
				implementation of college and career ready standards through State and local
				innovation; and
										(ii)provide
				transparent feedback to States designed to strengthen the State's plans.
										(C)Standard and
				nature of reviewPeer reviewers shall conduct a good faith review
				of State plans in their totality and in deference to State and local judgments,
				with the goal of promoting State- and local-led innovation.
									(4)State plan
				determination, demonstration, and revisionIf the Secretary
				determines that the State plan does not meet the requirements of this
				subsection or subsection (b) or (c), the Secretary shall, prior to declining to
				approve a State plan—
									(A)immediately
				notify the State of such determination;
									(B)provide a
				detailed description of the specific requirements of this subsection or
				subsection (b) or (c) of the State plan that the Secretary determines fails to
				meet such requirements;
									(C)offer the State
				an opportunity to revise and resubmit its plan within 60 days of such
				determination;
									(D)provide technical
				assistance, upon request of the State, in order to assist the State to meet the
				requirements of this subsection or subsection (b) or (c); and
									(E)conduct a public
				hearing within 30 days of such resubmission, with public notice provided not
				less than 15 days before such hearing.
									(5)State plan
				disapprovalThe Secretary shall have the authority to disapprove
				a State plan if the State has been notified and offered an opportunity to
				revise and submit with technical assistance under paragraph (4), and—
									(A)the State does
				not revise and resubmit its plan; or
									(B)the State revises
				and resubmits a plan that the Secretary determines does not meet the
				requirements of this part after a hearing conducted under paragraph
				(4)(E).
									(6)LimitationsThe
				Secretary shall not have the authority to require a State, as a condition of
				approval of the State plan, to—
									(A)include in, or
				delete from, such plan 1 or more specific elements of the State's academic
				content standards or academic achievement standards;
									(B)use specific
				academic assessment instruments or items; or
									(C)include in, or
				delete from, such a plan any criterion that specifies, defines, or prescribes
				the standards or measures that State or local educational agencies use to
				establish, implement, or improve—
										(i)State
				standards;
										(ii)assessments;
										(iii)State
				accountability systems;
										(iv)systems that
				measure student growth;
										(v)measures of other
				academic indicators; or
										(vi)teacher and
				principal evaluation systems.
										(7)Public
				reviewAll written communications, feedback, and notifications
				under this subsection shall be conducted in a manner that is transparent and
				immediately made available to the public through the Department website,
				including—
									(A)plans submitted
				or resubmitted by a State;
									(B)peer review
				comments;
									(C)State plan
				determinations by the Secretary, including approvals or disapprovals;
				and
									(D)public hearings
				under this section.
									(8)Duration of the
				plan
									(A)In
				generalEach State plan shall—
										(i)remain in effect
				for the duration of the State's participation under this part; and
										(ii)be periodically
				reviewed and revised as necessary by the State educational agency to reflect
				changes in the State's strategies and programs under this part.
										(B)Additional
				informationA State shall notify the Secretary if a State makes
				significant changes to its plan, such as the adoption of new State academic
				content standards, State academic achievement standards, new academic
				assessments, or changes to its accountability system under subsection
				(b)(3).
									(9)Failure to meet
				requirementsIf a State fails to meet any of the requirements of
				this section, then the Secretary may withhold funds for State administration
				under this part until the Secretary determines that the State has fulfilled
				those requirements.
								(b)Academic
				standards, academic assessments, and State accountability systems
								(1)College and
				career ready academic standards
									(A)In
				generalEach State shall provide an assurance that the State has
				adopted college and career ready academic content standards and student
				academic achievement standards that will be used by the State, its local
				educational agencies, and its schools to carry out this part.
									(B)Same
				standardsThe standards required by subparagraph (A) shall be the
				same standards that the State applies to all public schools and public school
				children in the State.
									(C)SubjectsThe
				State shall have such standards in mathematics, reading or language arts, and
				science, and any other subjects as determined by the State, which shall include
				the same knowledge, skills, and levels of achievement expected of all children
				in the State.
									(D)AlignmentEach
				State shall provide an assurance to the Secretary that the State’s college and
				career ready standards for academic content and student academic achievement
				are aligned with—
										(i)entrance
				requirements, without the need for academic remediation, for an institution of
				higher education in the State; and
										(ii)State
				performance measures identified in the State plan under section 113(b) of the
				Carl D. Perkins Career and Technical Education Act of 2006.
										(E)Alternate
				academic achievement standardsNotwithstanding any other
				provision of this paragraph, a State may, through a documented and validated
				standards-setting process, adopt alternate academic achievement standards for
				students with the most significant cognitive disabilities who take an alternate
				assessment, provided those standards—
										(i)are aligned with
				the State’s college and career ready academic content standards under
				subparagraph (A);
										(ii)promote access
				to the general curriculum; and
										(iii)reflect
				professional judgment of the highest achievement standards attainable by those
				students.
										(F)Modified
				academic achievement standardsNotwithstanding any other
				provision of this paragraph, a State may, through a documented and validated
				standards-setting process, adopt modified academic achievement standards for
				students who have disabilities that preclude them from meeting State student
				achievement standards within the academic year covered by a student’s
				individualized education program under section 614(d) of the Individuals with
				Disabilities Education Act, provided those standards—
										(i)are aligned with
				the State’s college and career ready academic content standards under
				subparagraph (A) for the grade in which the student is enrolled; and
										(ii)are challenging
				for such eligible students, but may be less difficult than the grade-level
				academic achievement standards under this section.
										(G)English
				language proficiency standardsEach State plan shall provide an
				assurance that the State has adopted English language proficiency standards
				that are aligned with the State’s academic content standards under subparagraph
				(A). Such standards shall—
										(i)ensure
				proficiency in each of the domains of speaking, listening, reading, and
				writing;
										(ii)address the
				different proficiency levels of English language learners; and
										(iii)be aligned with
				the State’s academic content standards in reading or language arts so that
				achieving proficiency against the State’s English language proficiency
				standards indicates a sufficient knowledge of English to measure validly and
				reliably the student’s achievement on the State’s reading or language arts
				standards.
										(H)ProhibitionA
				State shall not be required to submit any standards developed under this
				subsection for academic content or student academic achievement to the
				Secretary for review or approval.
									(I)Existing
				standardsNothing in this part shall prohibit a State from
				revising, consistent with this section, any standard adopted under this part
				before or after the date of enactment of the Elementary and Secondary Education
				Amendments Act of 2011.
									(2)Academic
				assessments
									(A)In
				generalEach State plan shall provide an assurance that the State
				educational agency, in consultation with local educational agencies, has
				implemented a set of high-quality, yearly student academic assessments that
				include, at a minimum, academic assessments in mathematics and reading or
				language arts that will be used as the primary means of determining the yearly
				performance of each school in the State in enabling all children to meet the
				State’s challenging student academic achievement standards.
									(B)RequirementsEach
				State plan shall provide an assurance that such assessments—
										(i)are the same
				academic assessments used to measure the achievement of all students;
										(ii)are aligned with
				the State’s academic content and student academic achievement standards, and
				provide coherent information about student attainment of such standards;
										(iii)are used for
				purposes for which such assessments are valid and reliable, be of adequate
				technical quality for each purpose required under this Act, and be consistent
				with relevant, nationally recognized professional and technical
				standards;
										(iv)(I)measure the annual
				academic achievement of all students against the State’s academic achievement
				standards in mathematics and reading or language arts, and be
				administered—
												(aa)in each of grades 3 through 8;
				and
												(bb)at least once in grades 9 through 12;
				and
												(II)measure the academic achievement of all
				students against the State’s academic achievement standards in science, and be
				administered not less than one time, during—
												(aa)grades 3 through 5;
												(bb)grades 6 through 8; and
												(cc)grades 9 through 12;
												(v)involve multiple
				up-to-date measures of student academic achievement, including measures that
				assess higher-order thinking skills and understanding and measure growth in
				student academic achievement;
										(vi)provide
				for—
											(I)the participation
				in such assessments of all students;
											(II)the reasonable
				adaptations and accommodations for children with disabilities (as defined in
				section 602(3) of the Individuals with Disabilities Education Act) necessary to
				measure the academic achievement of such children relative to State academic
				content and student academic achievement standards; and
											(III)alternate
				assessments aligned with grade-level academic content and academic achievement
				standards, unless the State develops alternate assessments aligned with—
												(aa)alternate
				academic achievement standards, consistent with subparagraph (C), for students
				with the most significant cognitive disabilities; or
												(bb)modified
				academic achievement standards consistent with subparagraph (C); and
												(IV)the inclusion of
				English language learners, who shall be assessed in a valid and reliable manner
				and provided reasonable accommodations on assessments administered to such
				students under this paragraph, including, to the extent practicable,
				assessments in the language and form most likely to yield accurate data on what
				such students know and can do in academic content areas, until such students
				have achieved English language proficiency, as determined under paragraph
				(1)(G);
											(vii)produce
				individual student interpretive, descriptive, and diagnostic reports,
				consistent with clause (iii), that allow parents, teachers, and principals to
				understand and address the specific academic needs of students, and include
				information regarding achievement on academic assessments, and that are
				provided to parents, teachers, and principals in a timely manner after the
				assessment is given, in an understandable and uniform format; and
										(viii)enable results
				to be disaggregated within each State, local educational agency, and school,
				by—
											(I)each major racial
				and ethnic group;
											(II)economically
				disadvantaged students as compared to students who are not economically
				disadvantaged;
											(III)students with
				disabilities as compared to nondisabled students;
											(IV)English
				proficiency status;
											(V)gender;
				and
											(VI)migrant
				status.
											(C)Students with
				disabilities
										(i)Alternate
				standardsA State may provide for alternate assessments aligned
				with alternate academic achievement standards for students with the most
				significant cognitive disabilities, if the State—
											(I)establishes and
				monitors implementation of clear and appropriate guidelines for individualized
				education program teams (as defined in section 614(d)(1)(B) of the Individuals
				with Disabilities Education Act) (referred to in this section as IEP
				Teams) to apply in determining when a child’s significant cognitive
				disability justifies assessment based on alternate academic achievement
				standards;
											(II)ensures that the
				parents of those students are informed that their child’s academic achievement
				will be based on alternate academic achievement standards;
											(III)documents that
				students with the most significant cognitive disabilities are, to the extent
				practicable, included in the general curriculum, and in assessments aligned
				with that curriculum;
											(IV)develops,
				disseminates information on, and promotes the use of appropriate accommodations
				to increase the number of students with disabilities who are tested against
				academic achievement standards for the grade in which a student is enrolled;
				and
											(V)ensures that
				regular and special education teachers and other appropriate staff know how to
				administer assessments, including making appropriate use of accommodations, for
				students with disabilities.
											(ii)Modified
				standardsA State may assess students with disabilities based on
				modified academic achievement standards, if the State—
											(I)establishes and
				ensures implementation of clear and appropriate guidelines for IEP Teams to
				apply in determining which students with disabilities are eligible to be
				assessed based on modified academic achievement standards, which criteria, at a
				minimum, shall include—
												(aa)whether the
				student’s disability has precluded the student from achieving grade-level
				proficiency, as demonstrated by objective evidence, such as the student’s
				performance on the State's regular assessments or on other assessments that can
				validly demonstrate academic achievement; and
												(bb)whether the
				student’s progress in response to appropriate instruction, including special
				education and related services designed to address the student’s individual
				needs, is such that, even if significant growth occurs, the IEP Team is
				reasonably certain that the student will not achieve to grade-level within the
				year covered by the IEP, which progress shall be based on multiple
				measurements, over a period of time, that are valid for the subjects being
				assessed;
												(II)ensures that, if
				a student’s IEP includes goals for a subject assessed based on modified
				academic achievement standards, those goals are based on academic content
				standards for the grade in which the student is enrolled;
											(III)ensures that
				parents of students with disabilities who are assessed against modified
				academic achievement standards are informed that their child’s achievement will
				be measured based on modified academic achievement standards;
											(IV)ensures that the
				alternate assessment yields results that measure the achievement of those
				students separately in reading or language arts, mathematics, and science
				relative to the modified academic achievement standards;
											(V)ensures that
				students who are assessed based on modified academic achievement standards have
				access to the curriculum, including instruction, for the grade in which the
				students are enrolled; and
											(VI)establishes and
				monitors implementation of clear and appropriate guidelines for IEP Teams to
				apply in developing and implementing IEPs for students who are assessed based
				on modified academic achievement standards.
											(D)Language
				assessmentsEach State plan shall identify the languages other
				than English that are present to a significant extent in the participating
				student population and indicate the languages for which yearly student academic
				assessments are not available and are needed, and such State shall make every
				effort to develop such assessments as are necessary.
									(E)Assessments of
				English language proficiencyEach State plan shall provide an
				assurance that local educational agencies in the State will provide for an
				annual assessment of English proficiency (measuring students’ speaking,
				listening, reading, and writing skills in English) of all English language
				learners in the schools served by the State educational agency, except that
				each local educational agency shall have discretion to exempt any student who
				has been assessed as proficient in listening, speaking, reading, or writing
				English from the corresponding portion of the assessment.
									(F)DeferralA
				State may defer the commencement, or suspend the administration, but not cease
				the development, of the assessments described in this paragraph, for 1 year for
				each year for which the amount appropriated for grants under part B is less
				than $389,950,536.
									(G)ConstructionNothing
				in this paragraph shall be construed to prescribe the use of the academic
				assessments described in this part for student promotion or graduation
				purposes.
									(3)State
				accountability system
									(A)In
				generalEach State plan shall provide an assurance that the State
				has developed and is implementing a single, statewide State accountability
				system that will be based on the academic content standards and student
				academic achievement standards adopted by the State, and other academic
				indicators related to student achievement identified by the State, to ensure
				that all students graduate from high school college and career ready without
				the need for academic remediation and that takes into account the academic
				achievement of all public elementary school and secondary school students that,
				at a minimum—
										(i)measures annual
				academic achievement of all public elementary school and secondary school
				students in the State towards meeting the student academic achievement
				standards established by the State in mathematics and reading or language arts,
				which may include measures of student growth to such standards;
										(ii)ensures that any
				systems to measure student growth or other academic indicators related to
				student achievement are valid and reliable, and are consistent with relevant,
				nationally recognized professional and technical standards;
										(iii)establishes a
				system of identifying and differentiating among all public elementary schools
				and secondary schools in the State based on student academic achievement and
				any other factors determined appropriate by the State and also takes into
				account—
											(I)achievement gaps
				between each category of students described in subclauses (I) through (IV) of
				paragraph (2)(B)(viii); and
											(II)overall
				performance of all students and of each category of students described in
				subclauses (I) through (IV) of paragraph (2)(B)(viii);
											(iv)for public
				elementary schools and secondary schools participating under this part,
				identifies the lowest performing 5 percent of such schools;
										(v)provides
				assistance to local educational agencies to identify and implement appropriate
				school turnaround models for identified schools;
										(vi)provides a clear
				and understandable explanation of the method of identifying schools under
				clause (iv);
										(vii)measures the
				annual progress of not less than 95 percent of each category of students
				described in subclauses (I) through (IV) of paragraph (2)(B)(viii) who are
				enrolled in the school and are required to take the assessments under paragraph
				(2); and
										(viii)measures the
				high school graduation rate for each category of students described in
				subclauses (I) through (IV) of paragraph (2)(B)(viii).
										(B)Prohibition on
				regulationNothing in this subsection shall be construed to
				permit the Secretary to establish any criterion that specifies, defines, or
				prescribes the standards or measures that State or local educational agencies
				use to establish, implement, or improve—
										(i)State
				standards;
										(ii)assessments;
										(iii)State
				accountability systems;
										(iv)systems that
				measure student growth;
										(v)measures of other
				academic indicators; or
										(vi)teacher and
				principal evaluation systems.
										(c)Provisions To
				support teaching and learningEach State plan shall provide an
				assurance that—
								(1)the State will
				notify local educational agencies, schools, teachers, parents, and the public
				of the academic content standards, student academic achievement standards,
				academic assessments, and State accountability system, developed under this
				section;
								(2)the State
				educational agency will assist each local educational agency and school
				affected by the State plan to meet the requirements of this part; and
								(3)low-income and
				minority children, enrolled in schools assisted under this part, are served by
				effective teachers and principals and have access to a high-quality
				instructional program in the core academic subjects, and the State shall adopt
				measures to evaluate and publicly report the progress of the State educational
				agency with respect to such steps.
								(d)Other
				assurancesEach State plan shall contain an assurance
				that—
								(1)the State will
				participate in biennial State academic assessments of 4th and 8th grade reading
				and mathematics under the National Assessment of Educational Progress carried
				out under section 303(b)(3) of the National Assessment of Educational Progress
				Authorization Act if the Secretary pays the costs of administering such
				assessments;
								(2)the State
				educational agency will modify or eliminate State fiscal and accounting
				barriers so that schools can easily consolidate funds from other Federal,
				State, and local sources in order to improve educational opportunities and
				reduce unnecessary fiscal and accounting requirements;
								(3)the State
				educational agency will support the collection and dissemination to local
				educational agencies and schools of effective parental involvement practices;
				and
								(4)the State
				educational agency will provide the least restrictive and burdensome
				regulations for local educational agencies and individual schools participating
				in a program assisted under this part.
								(e)Reports
								(1)Annual State
				report card
									(A)In
				generalA State that receives assistance under this part shall
				prepare and disseminate widely to the public an annual State report
				card.
									(B)ImplementationThe
				State report card shall be—
										(i)concise;
				and
										(ii)presented in an
				understandable and uniform format.
										(C)Required
				informationThe State shall include in its annual State report
				card—
										(i)information, in
				the aggregate, on student achievement on the State academic assessments
				described in subsection (b)(2) (disaggregated by each category of students
				described in subsection (b)(2)(B)(viii));
										(ii)the percentage
				of students tested (disaggregated by each category of students described in
				subsection (b)(2)(B)(viii));
										(iii)information on
				any other indicator used by the State to determine student achievement under
				subsection (b)(3) (disaggregated by each category of students described in
				subsection (b)(2)(B)(viii));
										(iv)graduation rates
				for secondary school students consistent with subsection
				(b)(3)(A)(viii);
										(v)the professional
				qualifications of teachers in the State and the percentage of such teachers
				teaching with emergency or provisional credentials, in the aggregate and
				disaggregated by high-poverty compared to low-poverty schools which, for the
				purpose of this clause, means schools in the top quartile of poverty and the
				bottom quartile of poverty in the State;
										(vi)information on
				the performance of local educational agencies and schools in the State,
				including the number and names of each school identified under section
				1114(a)(1)(B); and
										(vii)for a State
				that implements a teacher and principal effectiveness evaluation system
				consistent with title II, the evaluation results of teachers and principals,
				except that such information shall not provide individually identifiable
				information on individual teachers or principals.
										(D)Financial
				informationThe State shall include in its annual State report
				card the per-pupil expenditures of Federal, State, and local funds for each
				local educational agency in the State for the preceding fiscal year.
									(E)Optional
				informationThe State may include in its annual State report card
				such other information as the State believes will best provide parents,
				students, and other members of the public with information regarding the
				progress of each of the State’s public elementary schools and secondary
				schools.
									(F)Presentation of
				dataA State educational agency shall only include in its annual
				report card data that are sufficient to yield statistically reliable
				information, as determined by the State, and that do not reveal personally
				identifiable information about an individual student, teacher, or
				principal.
									(2)Annual local
				educational agency report cards
									(A)Report
				cardsA local educational agency that receives assistance under
				this part shall prepare and disseminate, in accordance with subparagraph (F),
				an annual local educational agency report card.
									(B)Minimum
				requirementsThe local educational agency shall include in its
				report card the information described in paragraph (1)(C) as applied to the
				local educational agency and each school served by the local educational
				agency, and—
										(i)in the case of a
				local educational agency—
											(I)the number and
				percentage of schools identified under section 1114(a)(1)(B) and how long the
				schools have been so identified; and
											(II)information that
				shows how students served by the local educational agency achieved on the
				statewide academic assessment compared to students in the State as a whole;
				and
											(ii)in the case of a
				school—
											(I)whether the
				school has been identified under section 1114(a)(1)(B) and how long the school
				has been so identified; and
											(II)information that
				shows how the school’s students' achievement on the statewide academic
				assessments compared to students in the local educational agency and the State
				as a whole.
											(C)Financial
				informationThe local educational agency shall include in its
				annual local educational agency report card the per-pupil expenditures of
				Federal, State, and local funds for each school served by the agency for the
				preceding fiscal year.
									(D)Other
				informationA local educational agency may include in its annual
				local educational agency report card any other appropriate information, whether
				or not such information is included in the annual State report card.
									(E)Presentation of
				dataA local educational agency or school shall only include in
				its annual local educational agency report card data that are sufficient to
				yield statistically reliable information, as determined by the State, and that
				do not reveal personally identifiable information about an individual
				student.
									(F)Public
				dissemination
										(i)In
				generalExcept as provided in clause (ii), a local educational
				agency shall—
											(I)publicly
				disseminate the information described in this paragraph to all schools in the
				school district served by the local educational agency and to all parents of
				students attending such schools in an understandable and uniform format;
				and
											(II)make the
				information widely available through public means, such as posting on the
				Internet, distribution to the media, and distribution through public
				agencies.
											(ii)ExceptionIf
				a local educational agency issues a report card for all students, the local
				educational agency may include the information described in this paragraph as
				part of such report.
										(3)Preexisting
				report cardsA State educational agency or local educational
				agency that was providing public report cards on the performance of students,
				schools, local educational agencies, or the State prior to the date of
				enactment of the may use such report cards for the purpose of disseminating
				information under this subsection if the report card is modified, as may be
				needed, to contain the information required by this subsection.
								(4)Annual State
				report to the SecretaryEach State educational agency receiving
				assistance under this part shall report annually to the Secretary, and make
				widely available within the State—
									(A)information on
				the achievement of students on the academic assessments required under
				subsection (b)(2), including the disaggregated results for each category of
				students described in subsection (b)(2)(B)(viii);
									(B)information on
				the acquisition of English proficiency by children who are English language
				learners;
									(C)the number and
				names of the schools identified under section 1114(a)(1)(B), and the school
				turnaround strategy identified under section 1114(c) taken to address the
				achievement problems of each such school;
									(D)the number of
				students and schools that participated in public school choice under this
				title;
									(E)(i)information on the
				quality and effectiveness of teachers; and
										(ii)the percentage of classes being
				taught by teachers who are licensed or certified to teach in their field of
				study, for the State and for each local educational agency and public
				elementary or secondary school in the State; and
										(F)information on
				the results of the teacher and principal evaluation system, as
				applicable.
									(5)Report to
				CongressThe Secretary shall transmit annually to the Committee
				on Health, Education, Labor, and Pensions of the Senate and the Committee on
				Education and the Workforce of the House of Representatives a report that
				provides national and State level data on the information collected under
				paragraph (4). Such report shall be submitted through electronic means
				only.
								(6)Secretary’s
				report card
									(A)In
				generalNot later than July 1, 2013, and annually thereafter, the
				Secretary shall transmit to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and the Workforce of the
				House of Representatives a national report card on the status of elementary and
				secondary education in the United States. Such report shall—
										(i)analyze existing
				data from State reports required under this Act, the Individuals with
				Disabilities Education Act, and the Carl D. Perkins Career and Technical
				Education Act of 2006, and summarize major findings from such reports;
										(ii)analyze data
				from the National Assessment of Educational Progress and comparable
				international assessments;
										(iii)identify trends
				in student achievement, student performance, and secondary school graduation
				rates, by analyzing and reporting on the status and performance of students,
				disaggregated by each category of students described in subsection
				(b)(2)(B)(viii);
										(iv)analyze data on
				Federal, State, and local expenditures on education, including per-pupil
				spending, teacher salaries and pension obligations, school level spending, and
				other financial data publicly available, and report on current trends and major
				findings; and
										(v)analyze
				information on the teaching and principal profession, including education and
				training, retention and mobility, and effectiveness in improving student
				achievement.
										(B)Special
				ruleThe information used to prepare the report described in
				subparagraph (A) shall be derived from existing State and local reporting
				requirements and data sources. Nothing in this paragraph shall be construed as
				authorizing, requiring, or allowing any additional reporting requirements, data
				elements, or information to be reported to the Secretary not otherwise
				explicitly authorized by any other Federal law.
									(f)Voluntary
				partnershipsA State may enter into a voluntary partnership with
				another State to develop and implement the academic assessments, State academic
				content standards, and accountability systems required under this
				section.
							(g)Special rule
				with respect to bureau-Funded schoolsIn determining the
				assessments to be used by each school operated or funded by the Bureau of
				Indian Education of the Department of the Interior that receives funds under
				this part, the following shall apply:
								(1)Each such school
				that is accredited by the State in which it is operating shall use the
				assessments the State has developed and implemented to meet the requirements of
				this section, or such other appropriate assessment as approved by the Secretary
				of the Interior.
								(2)Each such school
				that is accredited by a regional accrediting organization shall adopt an
				appropriate assessment in consultation with, and with the approval of, the
				Secretary of the Interior and consistent with assessments adopted by other
				schools in the same State or region, that meets the requirements of this
				section.
								(3)Each such school
				that is accredited by a tribal accrediting agency or tribal division of
				education shall use an assessment developed by such agency or division, except
				that the Secretary of the Interior shall ensure that such assessment meets the
				requirements of this section.
								1112.Local
				educational agency plans
							(a)Plans
				required
								(1)SubgrantsA
				local educational agency may receive a subgrant under this part for any fiscal
				year only if such agency has on file with the State educational agency a plan,
				approved by the State educational agency, that is developed in consultation
				with teachers, principals, administrators (including administrators of programs
				described in other parts of this title), other appropriate school personnel,
				and with parents of children in schools served under this part, that satisfies
				the requirements of this section.
								(2)Consolidated
				applicationThe plan may be submitted as part of a consolidated
				application under section 9305.
								(3)State review
				and approval
									(A)In
				generalEach local educational agency plan shall be filed
				according to a schedule established by the State educational agency.
									(B)ApprovalThe
				State educational agency shall approve a local educational agency's plan only
				if the State educational agency determines that the local educational agency's
				plan satisfies the requirements of this part and enables children served under
				this part to meet the college and career ready standards expected of all
				children described in section 1111(b)(1).
									(4)DurationEach
				local educational agency plan shall be submitted for the first year for which
				this part is in effect following the date of enactment of the and shall remain
				in effect for the duration of the agency's participation under this
				part.
								(5)ReviewEach
				local educational agency shall periodically review and, as necessary, revise
				its plan to reflect changes in the local educational agency’s strategies and
				programs under this part.
								(b)Plan
				provisionsTo ensure that all children receive a high-quality
				education that prepares them to be college and career ready without the need
				for academic remediation, and to close the achievement gap between high- and
				low-performing children, especially the achievement gaps between minority and
				nonminority students, and between disadvantaged children and their more
				advantaged peers, each local educational agency plan shall describe—
								(1)how the local
				educational agency will work with each of the schools served by the agency so
				that students meet the State’s college and career ready academic standards
				by—
									(A)developing and
				implementing a comprehensive program of instruction to meet the academic needs
				of all students;
									(B)identifying
				quickly and effectively students who may be at risk for academic
				failure;
									(C)providing
				additional educational assistance to individual students determined as needing
				help in meeting the State's student academic achievement standards;
									(D)identifying
				significant gaps in student academic achievement between each category of
				students described in subclauses (I) through (IV) of section
				1111(b)(2)(B)(viii) and develop strategies to reduce such gaps in achievement;
				and
									(E)identifying and
				implementing effective methods and instructional strategies that are based on
				scientifically valid research intended to strengthen the core academic program
				of the school;
									(2)how the local
				educational agency will monitor and evaluate the effectiveness of school
				programs in improving student academic achievement, especially for students not
				meeting State student academic achievement standards;
								(3)(A)how the local
				educational agency will meet the requirements of section 1119 regarding the
				qualifications of teachers and paraprofessionals; and
									(B)how the local educational agency,
				through incentives for voluntary transfers, recruitment programs, incentive
				pay, performance- or merit-based pay systems, or other effective strategies,
				will identify and address any disparities that result in low-income students
				and minority students being taught at higher rates than other students by
				ineffective, out-of-field, or inexperienced teachers;
									(4)the actions the
				local educational agency will take to assist schools identified under section
				1114(a)(1)(B) and other schools also identified by the local educational agency
				as in need of assistance to improve student academic achievement, and the funds
				used to conduct such actions;
								(5)the programs to
				be conducted by such agency's schools under section 1113, and where
				appropriate, educational services outside such schools for children living in
				local institutions for neglected or delinquent children, and for neglected and
				delinquent children in community day school programs;
								(6)the services the
				local educational agency will provide homeless children, including services
				provided with funds reserved under section 1113(a)(3)(C)(i);
								(7)the strategy the
				local educational agency will use to implement effective parental involvement
				under section 1118;
								(8)how the local
				educational agency will coordinate and integrate services provided under this
				part with preschool educational services at the local educational agency or
				individual school level, including plans for the transition of participants in
				such programs to local elementary school programs, and, if appropriate, a
				description of how the local educational agency will use funds under this part
				to support preschool programs for children, particularly children participating
				in a Head Start program, which may be provided directly by the local
				educational agency or through a subcontract with the local Head Start agency
				designated by the Secretary of Health and Human Services under section 641 of
				the Head Start Act, or another comparable public early childhood development
				program;
								(9)how the local
				educational agency will coordinate programs and integrate services under this
				part with other Federal, State, and local services and programs; and
								(10)how teachers, in
				consultation with parents, administrators, and pupil services personnel, in
				targeted assistance schools under section 1113, will identify the eligible
				children most in need of services under this part.
								(c)AssurancesEach
				local educational agency plan shall provide assurances that the local
				educational agency will—
								(1)ensure that the
				results from the academic assessments required under section 1111(b)(2) will be
				provided to parents and teachers as soon as is practicably possible after the
				test is taken;
								(2)ensure that
				migratory children and formerly migratory children who are eligible to receive
				services under this part are selected to receive such services on the same
				basis as other children who are selected to receive services under this
				part;
								(3)provide services
				to eligible children attending private elementary schools and secondary schools
				in accordance with section 1120, and timely and meaningful consultation with
				private school officials regarding such services; and
								(4)participate, if
				selected, in the National Assessment of Educational Progress in 4th and 8th
				grade reading and mathematics carried out under section 303(b)(2) of the
				National Assessment of Educational Progress Authorization Act.
								(d)Schoolwide
				program plansIn addition to the plan requirements described in
				subsection (c), for schools operating a schoolwide program under section
				1113(b)(2), the plan shall also include—
								(1)a description of
				schoolwide reform strategies that—
									(A)provide
				opportunities for all children to meet the State’s academic achievement
				standards under section 1111(b);
									(B)use effective
				methods and instructional strategies that are based on scientifically valid
				research that—
										(i)strengthen the
				core academic program in the school; and
										(ii)increase the
				amount and quality of learning time and help provide an enriched and
				accelerated curriculum; and
										(C)address the
				academic and other support needs of all children in the school;
									(2)a list of State
				educational agency and local educational agency programs and other Federal
				programs that will be consolidated in the schoolwide program; and
								(3)if appropriate, a
				description of how funds will be used to establish or enhance prekindergarten
				programs for children below the age of 6.
								(e)Targeted
				assistance school plansIn addition to the plan requirements
				described in subsection (c), for schools operating a targeted assistance
				program under section 1113(b)(3), the plan shall also include—
								(1)a description
				of—
									(A)the process for
				determining which students will be served and the students to be served;
									(B)the assistance
				that will be provided to such students; and
									(C)how the
				activities supported under this part will be coordinated with and incorporated
				into the regular education program of the school;
									(2)assurances that
				the school will—
									(A)help provide an
				accelerated, high-quality curriculum;
									(B)minimize removing
				children from the regular classroom during regular school hours for instruction
				provided under this part; and
									(C)on an ongoing
				basis, review the progress of participating children and revise the plan under
				this section, if necessary, to provide additional assistance to enable such
				children to meet the State’s college and career ready academic achievement
				standards.
									(f)Parents
				right-To-Know
								(1)Teacher
				qualifications
									(A)In
				generalAt the beginning of each school year, a local educational
				agency that receives funds under this part shall notify the parents of each
				student attending any school receiving funds under this part that the parents
				may request, and the agency will provide the parents on request (and in a
				timely manner), information regarding the professional qualifications of the
				student's classroom teachers, including, at a minimum, the following:
										(i)Whether the
				teacher has met State qualification and licensing criteria for the grade levels
				and subject areas in which the teacher provides instruction.
										(ii)Whether the
				teacher is teaching under emergency or other provisional status through which
				State qualification or licensing criteria have been waived.
										(iii)Whether the
				child is provided services by paraprofessionals and, if so, whether each such
				paraprofessional meets the qualifications required under section 1119.
										(B)Additional
				informationIn addition to the information that parents may
				request under subparagraph (A), a school that receives funds under this part
				shall provide to each individual parent—
										(i)information on
				the level of achievement of the parent's child in each of the State academic
				assessments as required under this part; and
										(ii)timely notice
				that the parent's child has been assigned, or has been taught for 4 or more
				consecutive weeks by, a teacher who does not meet applicable State
				certification or licensure requirements.
										(2)Language
				instruction
									(A)NoticeEach
				local educational agency using funds under this part to provide a language
				instruction educational program as determined under title III shall, not later
				than 30 days after the beginning of the school year, inform a parent or parents
				of an English language learner identified for participation or participating in
				such a program of—
										(i)the reasons for
				the identification of their child as an English language learner and in need of
				placement in a language instruction educational program;
										(ii)the child’s
				level of English proficiency, how such level was assessed, and the status of
				the child’s academic achievement;
										(iii)the methods of
				instruction used in the program in which their child is, or will be
				participating, and the methods of instruction used in other available programs,
				including how such programs differ in content, instructional goals, and the use
				of English and a native language in instruction;
										(iv)how the program
				in which their child is, or will be participating, will meet the educational
				strengths and needs of their child;
										(v)how such program
				will specifically help their child learn English and meet age-appropriate
				academic achievement standards for grade promotion and graduation;
										(vi)the specific
				exit requirements for the program, including the expected rate of transition
				from such program into classrooms that are not tailored for English language
				learners, and the expected rate of graduation from secondary school for such
				program if funds under this part are used for children in secondary
				schools;
										(vii)in the case of
				a child with a disability, how such program meets the objectives of the
				individualized education program of the child, as described in section
				614(a)(1)(D) of the Individuals with Disabilities Education Act; and
										(viii)information
				pertaining to parental rights that includes written guidance—
											(I)detailing—
												(aa)the right that
				parents have to have their child immediately removed from such program upon
				their request; and
												(bb)the options that
				parents have to decline to enroll their child in such program or to choose
				another program or method of instruction, if available; and
												(II)assisting
				parents in selecting among various programs and methods of instruction, if more
				than 1 program or method is offered by the eligible entity.
											(B)Special rule
				applicable during the school yearFor those children who have not
				been identified as English language learners prior to the beginning of the
				school year but are identified as English language learners during such school
				year, the local educational agency shall notify the children's parents during
				the first 2 weeks of the child being placed in a language instruction
				educational program consistent with subparagraph (A).
									(C)Parental
				participationEach local educational agency receiving funds under
				this part shall implement an effective means of outreach to parents of English
				language learners to inform the parents regarding how the parents can be
				involved in the education of their children, and be active participants in
				assisting their children to attain English proficiency, achieve at high levels
				in core academic subjects, and meet challenging State academic achievement
				standards and State academic content standards expected of all students,
				including holding, and sending notice of opportunities for, regular meetings
				for the purpose of formulating and responding to recommendations from parents
				of students assisted under this part.
									(D)Basis for
				admission or exclusionA student shall not be admitted to, or
				excluded from, any federally assisted education program on the basis of a
				surname or language-minority status.
									(3)FormatThe
				notice and information provided to parents under this subsection shall be in an
				understandable and uniform format and, to the extent practicable, provided in a
				language that the parents can understand.
								1113.Eligible
				school attendance areas; schoolwide programs; targeted assistance
				programs
							(a)Eligible school
				attendance areas
								(1)Determination
									(A)In
				generalA local educational agency shall use funds received under
				this part only in eligible school attendance areas.
									(B)Eligible school
				attendance areasIn this part—
										(i)the term
				school attendance area means, in relation to a particular school,
				the geographical area in which the children who are normally served by that
				school reside; and
										(ii)the term
				eligible school attendance area means a school attendance area in
				which the percentage of children from low-income families is at least as high
				as the percentage of children from low-income families served by the local
				educational agency as a whole.
										(C)Ranking
				orderIf funds allocated in accordance with paragraph (3) are
				insufficient to serve all eligible school attendance areas, a local educational
				agency shall—
										(i)annually rank,
				without regard to grade spans, such agency’s eligible school attendance areas
				in which the concentration of children from low-income families exceeds 75
				percent from highest to lowest according to the percentage of children from
				low-income families; and
										(ii)serve such
				eligible school attendance areas in rank order.
										(D)Remaining
				fundsIf funds remain after serving all eligible school
				attendance areas under subparagraph (C), a local educational agency
				shall—
										(i)annually rank
				such agency’s remaining eligible school attendance areas from highest to lowest
				either by grade span or for the entire local educational agency according to
				the percentage of children from low-income families; and
										(ii)serve such
				eligible school attendance areas in rank order either within each grade-span
				grouping or within the local educational agency as a whole.
										(E)MeasuresThe
				local educational agency shall use the same measure of poverty, which measure
				shall be the number of children ages 5 through 17 in poverty counted in the
				most recent census data approved by the Secretary, the number of children
				eligible for free and reduced priced lunches under the Richard B. Russell
				National School Lunch Act, the number of children in families receiving
				assistance under the State program funded under part A of title IV of the
				Social Security Act, or the number of children eligible to receive medical
				assistance under the Medicaid program, or a composite of such indicators, with
				respect to all school attendance areas in the local educational agency—
										(i)to identify
				eligible school attendance areas;
										(ii)to determine the
				ranking of each area; and
										(iii)to determine
				allocations under paragraph (3).
										(F)ExceptionThis
				subsection shall not apply to a local educational agency with a total
				enrollment of less than 1,000 children.
									(G)Waiver for
				desegregation plansThe Secretary may approve a local educational
				agency’s written request for a waiver of the requirements of this paragraph and
				paragraph (3) and permit such agency to treat as eligible, and serve, any
				school that children attend with a State-ordered, court-ordered school
				desegregation plan or a plan that continues to be implemented in accordance
				with a State-ordered or court-ordered desegregation plan, if—
										(i)the number of
				economically disadvantaged children enrolled in the school is at least 25
				percent of the school’s total enrollment; and
										(ii)the Secretary
				determines on the basis of a written request from such agency and in accordance
				with such criteria as the Secretary establishes, that approval of that request
				would further the purposes of this part.
										(2)Local
				educational agency discretion
									(A)In
				generalNotwithstanding paragraph (1)(B), a local educational
				agency may—
										(i)designate as
				eligible any school attendance area or school in which at least 35 percent of
				the children are from low-income families;
										(ii)use funds
				received under this part in a school that is not in an eligible school
				attendance area, if the percentage of children from low-income families
				enrolled in the school is equal to or greater than the percentage of such
				children in a participating school attendance area of such agency;
										(iii)designate and
				serve a school attendance area or school that is not eligible under this
				section, but that was eligible and that was served in the preceding fiscal
				year, but only for 1 additional fiscal year; and
										(iv)elect not to
				serve an eligible school attendance area or eligible school that has a higher
				percentage of children from low-income families if—
											(I)the school meets
				the comparability requirements of section 1120A(c);
											(II)the school is
				receiving supplemental funds from other State or local sources that are spent
				according to the requirements of this section; and
											(III)the funds
				expended from such other sources equal or exceed the amount that would be
				provided under this part.
											(B)Special
				ruleNotwithstanding subparagraph (A)(iv), the number of children
				attending private elementary schools and secondary schools who are to receive
				services, and the assistance such children are to receive under this part,
				shall be determined without regard to whether the public school attendance area
				in which such children reside is assisted under subparagraph (A).
									(3)Allocations
									(A)In
				generalA local educational agency shall allocate funds received
				under this part to eligible school attendance areas or eligible schools,
				identified under paragraphs (1) and (2) in rank order, on the basis of the
				total number of children from low-income families in each area or
				school.
									(B)Special
				rule
										(i)In
				generalExcept as provided in clause (ii), the per-pupil amount
				of funds allocated to each school attendance area or school under subparagraph
				(A) shall be at least 125 percent of the per-pupil amount of funds a local
				educational agency received for that year under the poverty criteria described
				by the local educational agency in the plan submitted under section 1112,
				except that this clause shall not apply to a local educational agency that only
				serves schools in which the percentage of such children is 35 percent or
				greater.
										(ii)ExceptionA
				local educational agency may reduce the amount of funds allocated under clause
				(i) for a school attendance area or school by the amount of any supplemental
				State and local funds expended in that school attendance area or school for
				programs that meet the requirements of this section.
										(C)ReservationA
				local educational agency shall reserve such funds as are necessary under this
				part to provide services comparable to those provided to children in schools
				funded under this part to serve—
										(i)homeless children
				who do not attend participating schools, including providing educationally
				related support services to children in shelters and other locations where
				children may live;
										(ii)children in
				local institutions for neglected children; and
										(iii)if appropriate,
				children in local institutions for delinquent children, and neglected or
				delinquent children in community day school programs.
										(b)Schoolwide
				programs and targeted assistance schools
								(1)In
				generalFor each school that will receive funds under this part,
				the local educational agency shall determine whether the school operates as a
				schoolwide program consistent with paragraph (2) or a targeted assistance
				school consistent with paragraph (3).
								(2)Schoolwide
				programs
									(A)In
				generalA local educational agency may consolidate and use funds
				under this part, together with other Federal, State, and local funds, in order
				to upgrade the entire educational program of a school that serves an eligible
				school attendance area in which not less than 40 percent of the children are
				from low-income families, or not less than 40 percent of the children enrolled
				in the school are from such families.
									(B)Identification
				of students not required
										(i)In
				generalNo school participating in a schoolwide program shall be
				required—
											(I)to identify
				particular children under this part as eligible to participate in a schoolwide
				program; or
											(II)to provide
				services to such children that are supplementary, as otherwise required by
				section 1120A(b).
											(ii)Supplemental
				fundsA school participating in a schoolwide program shall use
				funds available to carry out this paragraph only to supplement the amount of
				funds that would, in the absence of funds under this part, be made available
				from non-Federal sources for the school, including funds needed to provide
				services that are required by law for children with disabilities and children
				who are English language learners.
										(C)Exemption from
				statutory and regulatory requirements
										(i)ExemptionThe
				Secretary may, through publication of a notice in the Federal Register, exempt
				schoolwide programs under this section from statutory or regulatory provisions
				of any other noncompetitive formula grant program administered by the Secretary
				(other than formula or discretionary grant programs under the Individuals with
				Disabilities Education Act, except as provided in section 613(a)(2)(D) of such
				Act), or any discretionary grant program administered by the Secretary, to
				support schoolwide programs if the intent and purposes of such other programs
				are met.
										(ii)RequirementsA
				school that chooses to use funds from such other programs shall not be relieved
				of the requirements relating to health, safety, civil rights, student and
				parental participation and involvement, services to private school children,
				maintenance of effort, comparability of services, uses of Federal funds to
				supplement, not supplant non-Federal funds, or the distribution of funds to
				State educational agencies or local educational agencies that apply to the
				receipt of funds from such programs.
										(iii)RecordsA
				school that consolidates and uses funds from different Federal programs under
				this paragraph shall not be required to maintain separate fiscal accounting
				records, by program, that identify the specific activities supported by those
				particular funds as long as the school maintains records that demonstrate that
				the schoolwide program, considered as a whole, addresses the intent and
				purposes of each of the Federal programs that were consolidated to support the
				schoolwide program.
										(D)Prekindergarten
				programA school that is eligible for a schoolwide program under
				this paragraph may use funds made available under this part to establish or
				enhance prekindergarten programs for children below the age of 6.
									(3)Targeted
				assistance schools
									(A)In
				generalIn all schools selected to receive funds under subsection
				(a)(3) that are ineligible for a schoolwide program under paragraph (2), or
				that choose not to operate such a schoolwide program, a local educational
				agency serving such school may use funds received under this part only for
				programs that provide services to eligible children under subparagraph (B)
				identified as having the greatest need for special assistance.
									(B)Eligible
				children
										(i)Eligible
				population
											(I)In
				generalThe eligible population for services under this section
				is—
												(aa)children not
				older than age 21 who are entitled to a free public education through grade 12;
				and
												(bb)children who are
				not yet at a grade level at which the local educational agency provides a free
				public education.
												(II)Eligible
				children from eligible populationFrom the population described
				in subclause (I), eligible children are children identified by the school as
				failing, or most at risk of failing, to meet the State’s student academic
				achievement standards on the basis of multiple, educationally related,
				objective criteria established by the local educational agency and supplemented
				by the school.
											(ii)Children
				included
											(I)In
				generalChildren who are economically disadvantaged, children
				with disabilities, migrant children, or children who are English language
				learners, are eligible for services under this part on the same basis as other
				children selected to receive services under this part.
											(II)Head Start and
				preschool childrenA child who, at any time in the 2 years
				preceding the year for which the determination is made, participated in a Head
				Start program, or in preschool services under this title, is eligible for
				services under this part.
											(III)Migrant
				childrenA child who, at any time in the 2 years preceding the
				year for which the determination is made, received services under part C is
				eligible for services under this part.
											(IV)Neglected or
				delinquent childrenA child in a local institution for neglected
				or delinquent children and youth or attending a community day program for such
				children is eligible for services under this part.
											(V)Homeless
				childrenA child who is homeless and attending any school served
				by the local educational agency is eligible for services under this
				part.
											(iii)Special
				ruleFunds received under this part may not be used to provide
				services that are otherwise required by law to be made available to children
				described in clause (ii) but may be used to coordinate or supplement such
				services.
										(C)Integration of
				professional developmentTo promote the integration of staff
				supported with funds under this part into the regular school program and
				overall school planning and improvement efforts, public school personnel who
				are paid with funds received under this part may—
										(i)participate in
				general professional development and school planning activities; and
										(ii)assume limited
				duties that are assigned to similar personnel who are not so paid, including
				duties beyond classroom instruction or that do not benefit participating
				children, so long as the amount of time spent on such duties is the same
				proportion of total work time as prevails with respect to similar personnel at
				the same school.
										(D)Special
				rules
										(i)Simultaneous
				serviceNothing in this paragraph shall be construed to prohibit
				a school from serving students under this paragraph simultaneously with
				students with similar educational needs, in the same educational settings where
				appropriate.
										(ii)Comprehensive
				servicesIf health, nutrition, and other social services are not
				otherwise available to eligible children in a targeted assistance school and
				such school, if appropriate, has engaged in a comprehensive needs assessment
				and established a collaborative partnership with local service providers and
				funds are not reasonably available from other public or private sources to
				provide such services, then a portion of the funds provided under this part may
				be used as a last resort to provide such services, including—
											(I)the provision of
				basic medical equipment, such as eyeglasses and hearing aids;
											(II)compensation of
				a coordinator; and
											(III)professional
				development necessary to assist teachers, pupil services personnel, other
				staff, and parents in identifying and meeting the comprehensive needs of
				eligible children.
											1114.School
				identification and turnaround
							(a)State review
				and responsibilities
								(1)In
				generalNot later than July 1, 2012, each State educational
				agency receiving funds under this part shall—
									(A)review the
				performance of each public school in the State to measure the progress of each
				public school served under this part, by using—
										(i)the State
				academic assessments described in section 1111(b)(2);
										(ii)secondary school
				graduation rates, as appropriate; and
										(iii)other
				indicators determined by the State;
										(B)based on the
				review under subparagraph (A), use a State-established system to identify the
				lowest performing 5 percent of public elementary schools and secondary schools
				that receive funds under this part; and
									(C)inform local
				educational agencies of schools identified under subparagraph (B) in a timely
				manner that is before the beginning of the school year.
									(2)Opportunity for
				review
									(A)IdentificationBefore
				identifying a school under paragraph (1)(B), the State educational agency shall
				provide the local educational agency and proposed identified school with an
				opportunity to review all school-level data on which the proposed
				identification is based.
									(B)EvidenceIf
				the local educational agency or the principal of a school proposed for
				identification under paragraph (1)(B) believes that the proposed identification
				is in error for statistical or other substantive reasons, the local educational
				agency or principal may provide supporting evidence to the State educational
				agency, which shall consider that evidence before making a final
				determination.
									(C)Final
				determinationNot later than 30 days after the State educational
				agency provides the local educational agency and school with the opportunity to
				review such school-level data under subparagraph (A), the State educational
				agency shall make a final determination on the status of the school with
				respect to the identification.
									(3)Determinations
									(A)In
				generalA school's identification under paragraph (1)(B) shall be
				for a period of not more than 5 school years, as determined by the
				State.
									(B)Additional
				determinationsAt the sole discretion of the State educational
				agency, the agency may include additional schools as schools identified under
				paragraph (1)(B), based on an annual review of the performance of each public
				school in the State, using the same criteria established to identify schools
				under paragraph (1)(A).
									(C)Removal of
				determinationNotwithstanding subparagraph (A), a State
				educational agency may end the identification of a school under paragraph
				(1)(B) if the State determines, based on an annual review of the performance of
				each public school in the State using the same criteria established to identify
				schools under paragraph (1)(A), that such identification is no longer necessary
				due to improved student academic achievement at the school.
									(4)State
				educational agency responsibilitiesThe State educational agency
				shall—
									(A)make technical
				assistance available to local educational agencies that serve schools
				identified under paragraph (1)(B); and
									(B)if the State
				educational agency determines that a local educational agency failed to carry
				out its responsibilities under this section, take such actions as the State
				educational agency determines to be appropriate and in compliance with State
				law.
									(b)Local
				educational agency review and plan
								(1)ReviewAfter
				the resolution of the review under subsection (a)(2), each local educational
				agency with a school identified under subsection (a)(1)(B), not later than 3
				months after being so identified, shall—
									(A)conduct a review
				of such school and student achievement data, including data from the State
				assessments described in section 1111(b)(2), to determine the factors that led
				to such identification; and
									(B)conduct a review
				of the policies, procedures, personnel decisions, and budgetary decisions of
				the local educational agency and the school that impact the school and could
				have contributed to the identification of the school.
									(2)PlanBased
				on the results of the review under paragraph (1), the local educational agency,
				in consultation with school personnel, parents, and the local community,
				shall—
									(A)determine the
				appropriate school turnaround strategy from subsection (c) for the identified
				school; and
									(B)develop a
				comprehensive plan for the successful implementation of the identified school
				turnaround strategy, including a description of—
										(i)technical
				assistance that will be provided to the school;
										(ii)improved
				delivery of services to be provided by the local educational agency;
										(iii)curriculum,
				program of instruction, or other services provided to students in the school;
				and
										(iv)any changes to
				personnel necessary to improve educational opportunities for children in the
				school.
										(3)Plan
				implementationExcept as provided in paragraph (4), a school
				shall implement the school plan (including a revised plan), as described in
				paragraph (2)(B), immediately upon approval.
								(4)Delayed plan
				implementationNotwithstanding paragraph (3), a local educational
				agency may allow a school to begin implementation of the plan not later than
				the beginning of the next full school year following the identification under
				subsection (a)(1)(B).
								(5)Notice to
				parentsA local educational agency shall promptly provide to a
				parent or parents of each student enrolled in a school identified under
				subsection (a)(1)(B)—
									(A)an explanation of
				what the identification means, and how the school compares in terms of academic
				achievement to other elementary schools or secondary schools served by the
				local educational agency and the State educational agency involved;
									(B)the reasons for
				the identification;
									(C)an explanation of
				what the local educational agency or State educational agency is doing to help
				the school address the student academic achievement problem, including a
				description of the school turnaround strategy identified in subsection (c)(1)
				that will be used in the school;
									(D)an explanation of
				how the parents can become involved in addressing the academic achievement
				issues that caused the school to be identified; and
									(E)an explanation of
				the parents’ option to transfer their child to another public school under
				subsection (c)(2).
									(c)School
				turnaround and public school choice
								(1)School
				turnaround strategiesConsistent with subsections (a)(1) and
				(b)(1), a local educational agency shall identify a school turnaround strategy
				from among the following for an identified school:
									(A)Transformation
				strategyA transformation strategy is where a local educational
				agency—
										(i)replaces the
				principal who led the school before implementation of the strategy;
										(ii)provides
				ongoing, high-quality professional development to instructional staff that is
				aligned with the school’s instructional program, facilitates effective teaching
				and learning, and supports the implementation of school turnaround
				model;
										(iii)implements
				strategies, such as financial incentives, increased opportunities for promotion
				and career growth, and more flexible work conditions, that are designed to
				recruit, place, and retain staff with the skills that are necessary to meet the
				needs of the students in the school;
										(iv)uses data to
				identify and implement a research-based instructional program that is aligned
				with State academic standards;
										(v)promotes the
				continuous use of student data to provide instruction that meets the academic
				needs of individual students;
										(vi)establishes
				schedules and strategies that provide increased quality learning time;
										(vii)provides for
				ongoing parent and community engagement;
										(viii)gives the
				school sufficient operational flexibility in programming, staffing, budgeting,
				and scheduling to fully implement a comprehensive strategy that is designed to
				substantially improve student achievement and, if applicable, increase the
				graduation rate; and
										(ix)ensures that the
				school receives ongoing, intensive technical assistance and related support
				from the local educational agency, the State educational agency, or an outside
				partner.
										(B)Restart
				strategyA restart strategy is where a local educational
				agency—
										(i)converts a school
				or closes and reopens the school—
											(I)under a charter
				school operator;
											(II)a charter
				management organization;
											(III)an education
				management organization;
											(IV)as a magnet
				school; or
											(V)as an innovative
				school as defined under State law;
											(ii)implements a
				rigorous review process to select such school; and
										(iii)enrolls in the
				school, within the grades it serves, any former student from the identified
				school who wishes to attend the school.
										(C)School closure
				strategyA school closure strategy is where a local educational
				agency—
										(i)closes a school
				and enrolls the students who attended that school in other schools of the local
				educational agency that are higher performing; and
										(ii)provides
				information to children who attended that school and their parents about
				high-quality educational options and transition and support services.
										(D)Turnaround
				strategyA turnaround strategy is where a local educational
				agency—
										(i)replaces the
				principal and gives the new principal sufficient operational flexibility
				(including over staffing, the school day and school calendar, and budgeting) to
				fully implement a comprehensive approach to improve student outcomes;
										(ii)screens all
				existing teachers and retains not more than 50 percent of such teachers;
										(iii)provides
				instructional staff with ongoing, high-quality professional development that is
				aligned with the school’s instructional program, facilitates effective teaching
				and learning, and supports the implementation of school turnaround
				models;
										(iv)adopts a new
				governance structure for the school;
										(v)uses data to
				identify and implement a research-based instructional program and to inform and
				differentiate instruction in order to meet the academic needs of individual
				students;
										(vi)establishes
				schedules and implements strategies that provide increased quality learning
				time; and
										(vii)includes
				strategies and activities that address the needs of students.
										(E)State
				determined strategyA State educational agency may, with the
				approval of the Secretary, establish an alternative State determined school
				turnaround strategy that can be used by local educational agencies in addition
				to the strategies identified in subparagraphs (A) through (D).
									(F)Waiver
										(i)In
				generalA local educational agency that is determined to be
				eligible for services under subpart 1 or 2 of title VI may seek a waiver from
				the State educational agency to modify any 1 element of the strategies
				identified in subparagraphs (A) through (D) to better meet the needs of rural
				areas.
										(ii)Prohibition on
				regulationThe Secretary shall not promulgate any regulation, or
				issue any guidance that specifies, defines, or prescribes the criteria that a
				State educational agency uses to provide waivers to local educational agencies
				under this subparagraph.
										(2)Public school
				choice
									(A)In
				generalIn addition to the school turnaround strategy determined
				under paragraph (1), a local educational agency shall, not later than 3 months
				before the first day of the school year following identification under
				subsection (a)(1)(B), provide all students enrolled in the identified school
				with the option to transfer to another public school served by the local
				educational agency that has not been identified under subsection (a)(1)(B),
				unless such an option is prohibited by State law.
									(B)PriorityIn
				providing students the option to transfer to another public school, the local
				educational agency shall give priority to the lowest achieving children from
				low-income families, as determined by the local educational agency for the
				purposes of allocating funds to schools under section 1113(a)(3).
									(C)TreatmentStudents
				who use the option to transfer to another public school shall be enrolled in
				classes and other activities in the public school to which the students
				transfer in the same manner as all other children at the public school.
									(D)Special
				ruleA local educational agency shall permit a child who
				transfers to another public school under this paragraph to remain in that
				school until the child has completed the highest grade in that school.
									(E)Provision of
				transportation
										(i)In
				generalExcept as provided in clause (ii), a local educational
				agency shall provide, or shall pay for the provision of, transportation for a
				student who transfers under this paragraph to the public school to which the
				student transfers.
										(ii)ExceptionThe
				obligation of a local educational agency to provide, or pay for the provision
				of, transportation for a student who transfers under this paragraph ends at the
				end of a school year if the local educational agency determines that the school
				from which the student transferred is no longer identified under subsection
				(a)(1)(B).
										(3)Funds for
				school turnaround grants
									(A)In
				general
										(i)Grants
				authorizedThe Secretary shall award grants to States, the Bureau
				of Indian Education of the Department of the Interior, and outlying areas from
				allotments made under clause (ii) to carry out activities consistent with this
				paragraph.
										(ii)AllotmentsFrom
				the total amount appropriated under section 1002(b) for a fiscal year, the
				Secretary shall allot to each State, the Bureau of Indian Education of the
				Department of the Interior, and each outlying area for such fiscal year, an
				amount that bears the same relationship to such total amount as the amount such
				State, the Bureau of Indian Education of the Department of the Interior, or
				such outlying area received under this part for the most recent preceding year
				for which the data are available bears to the amount received by all such
				States, the Bureau of Indian Education of the Department of the Interior, and
				all such outlying areas under this part for such most recent preceding fiscal
				year.
										(B)Use of grant
				funds
										(i)ReservationA
				State educational agency that receives a grant under subparagraph (A) shall use
				not less than 95 percent of the grant funds to make competitive subgrants to
				local educational agencies under subparagraph (C) to carry out the purpose of
				this paragraph, except that a State educational agency may reserve from this
				amount such additional funds as are necessary to implement a school turnaround
				strategy in a school that has been taken over by the State educational agency
				as long as such funds are similar to the amounts awarded through competitive
				grants under this paragraph to other local educational agencies.
										(ii)ActivitiesA
				State educational agency shall use any portion of its grant funds that it does
				not use under clause (i) to carry out activities to support school and local
				educational agency improvements. These activities may include—
											(I)providing
				technical assistance and other support to local educational agencies;
				and
											(II)evaluating State
				and local implementation of school turnaround strategies and other improvement
				activities, and using the results to improve strategies for supporting and
				providing flexibility for identified schools.
											(C)Subgrants to
				local educational agencies
										(i)In
				generalFrom the funds available under subparagraph (B)(i), a
				State educational agency shall make subgrants, on a competitive basis, to local
				educational agencies that serve a school identified under subsection
				(a)(1)(B).
										(ii)DurationThe
				State educational agency shall award subgrants under this paragraph for a
				period of not more than 5 years.
										(iii)CriteriaSubgrants
				awarded under this paragraph shall be of sufficient size to enable a local
				educational agency to effectively implement the selected intervention
				strategy.
										(D)ApplicationIn
				order to receive a subgrant under this paragraph, a local educational agency
				shall submit an application to a State educational agency at such time, in such
				form, and including such information as the State educational agency may
				require. Each application shall include, at a minimum—
										(i)a
				description of the process the local educational agency has used for selecting
				an appropriate school turnaround strategy for each school to be served,
				including how the local educational agency has analyzed the needs of each such
				school;
										(ii)the school
				turnaround strategy to be used in each school to be served and the timeline for
				implementing the selected school turnaround strategy in each school to be
				served;
										(iii)a detailed
				budget covering the grant period, including planned expenditures at the school
				level for activities supporting full and effective implementation of the
				selected school turnaround strategy;
										(iv)a description of
				how the local educational agency will—
											(I)design and
				implement a school turnaround strategy consistent with the requirements of the
				strategy selected under paragraph (1), including the use of appropriate
				measures to monitor the effectiveness of implementation;
											(II)align other
				Federal, State, and local resources with the turnaround strategy;
											(III)modify
				practices and policies, if necessary, to provide operational flexibility that
				enables full and effective implementation of the selected school turnaround
				strategy;
											(IV)collect and use
				data on an ongoing basis to adjust implementation of the school turnaround
				strategy during implementation in order to improve student academic
				achievement;
											(V)ensure that the
				implementation of the school turnaround strategy meets the needs of each
				category of students described in subclauses (I) through (IV) of section
				1111(b)(2)(B)(viii); and
											(VI)sustain
				successful reforms and practices after the funding period ends;
											(v)a
				description of the technical assistance and other support that the local
				educational agency will provide to ensure effective implementation of school
				turnaround strategies in identified schools; and
										(vi)an assurance
				that each school the local educational agency proposes to serve will receive
				all of the State and local funds it would have received in the absence of funds
				received under this paragraph.
										(E)Local
				activitiesA local educational agency that receives a subgrant
				under this section—
										(i)shall use the
				subgrant funds to implement a school turnaround strategy in schools identified
				under subsection (a)(1)(B) that consists of 1 or more of the strategy models
				described in paragraph (1); and
										(ii)may use the
				subgrant funds to carry out local educational agency-level activities that
				directly support the implementation of the school turnaround strategy selected
				for implementation, such as—
											(I)carrying out
				pre-implementation activities at the school or local educational agency level
				during the school year prior to school year in which the agency will fully
				implement the school turnaround strategy;
											(II)recruiting
				effective teachers and principals for such schools;
											(III)developing
				teacher and principal evaluation systems consistent with the requirements of
				part A of title II; or
											(IV)providing
				supplemental educational services to eligible children identified as being most
				at risk of academic failure.
											(4)Funds for
				transportation
									(A)In
				generalUnless a lesser amount is needed to comply with paragraph
				(2)(E), a local educational agency shall spend an amount equal to 5 percent of
				its allocation under subpart 2 to carry out the transportation requirements
				under such paragraph.
									(B)Total
				amountThe total amount described in subparagraph (A) is the
				maximum amount the local educational agency shall be required to spend under
				this part on the transportation requirements under paragraph (2)(E).
									(C)Insufficient
				fundsIf the amount of funds available under subparagraph (A) to
				provide transportation services under paragraph (2)(E) is insufficient to
				provide services to each child whose parents request the services, the local
				educational agency shall give priority to providing the services to the
				lowest-achieving children.
									1115.School
				support and recognition
							(a)System for
				support
								(1)In
				generalEach State may establish a statewide system to identify
				schools and local educational agencies that receive funds under this title and
				that deserve recognition for improving student achievement or need assistance
				to improve student achievement.
								(2)Statewide
				system for recognitionIn order to achieve the purpose described
				in paragraph (1), the statewide system for recognition may include the
				following approaches:
									(A)Establishing a
				program for making academic achievement awards to recognize schools that make
				significant progress in improving student academic achievement, as determined
				by the State.
									(B)Sharing best
				practices from schools identified under this section with schools that have low
				student achievement or significant gaps in achievement among categories of
				students described in subclauses (I) through (IV) of section
				1111(b)(2)(B)(viii).
									(C)Identifying the
				practices described in subparagraph (B).
									(D)Other strategies
				identified by the State as appropriate.
									(3)Statewide
				system of supportIn order to achieve the purpose described in
				paragraph (1), the statewide system of support may include the following
				approaches:
									(A)Providing
				technical assistance and financial support to improve the capacity of local
				educational agencies to improve student achievement.
									(B)Establishing a
				program for identifying schools and local educational agencies with significant
				challenges in improving student achievement and providing assistance on
				developing strategies to address such challenges.
									(C)Other strategies
				identified by the State as appropriate.
									(b)FundingEach
				State may use State administrative funds authorized under section 1003(a) for
				the purposes of this section.
							1117.Reserved
						;
					and(2)by striking
			 section 1119 and inserting the following:
					
						1119.Qualifications
				for teachers and paraprofessionals
							(a)TeachersEach
				local educational agency receiving assistance under this part shall ensure that
				all teachers working in a program supported with funds under this part meet
				applicable State certification and licensure requirements.
							(b)Paraprofessionals
								(1)In
				generalEach local educational agency receiving assistance under
				this part shall ensure that all paraprofessionals hired after the date of
				enactment of the No Child Left Behind Act of
				2001 (Public Law 107–110) and working in a program supported with
				funds under this part have—
									(A)completed not
				less than 2 years of study at an institution of higher education;
									(B)obtained an
				associate’s (or higher) degree; or
									(C)met a rigorous
				standard of quality and can demonstrate, through a formal State or local
				academic assessment—
										(i)knowledge of, and
				the ability to assist in, instructing, reading, writing, and mathematics;
				or
										(ii)knowledge of,
				and the ability to assist in, reading readiness, writing readiness, and
				mathematics readiness, as appropriate.
										(2)ClarificationThe
				receipt of a secondary school diploma (or its recognized equivalent) shall be
				necessary but not sufficient to satisfy the requirements of paragraph
				(1)(C).
								(c)Exceptions for
				translation and parental involvement activitiesSubsection (b)
				shall not apply to a paraprofessional—
								(1)who is proficient
				in English and a language other than English and who provides services
				primarily to enhance the participation of children in programs under this part
				by acting as a translator; or
								(2)whose duties
				consist solely of conducting parental involvement activities consistent with
				section 1118.
								(d)Duties of
				paraprofessionals
								(1)In
				generalEach local educational agency receiving assistance under
				this part shall ensure that a paraprofessional working in a program supported
				with funds under this part is not assigned a duty inconsistent with this
				subsection.
								(2)LimitationsA
				paraprofessional described in paragraph (1) may only provide instructional
				service to a student under the direct supervision of a teacher or
				principal.
								(3)Responsibilities
				paraprofessionals may be assignedA paraprofessional described in
				paragraph (1) may be assigned—
									(A)to provide
				one-on-one tutoring for eligible students, if the tutoring is scheduled at a
				time when a student would not otherwise receive instruction from a
				teacher;
									(B)to assist with
				classroom management, such as organizing instructional and other
				materials;
									(C)to provide
				assistance in a computer laboratory;
									(D)to conduct
				parental involvement activities;
									(E)to provide
				support in a library or media center;
									(F)to act as a
				translator; or
									(G)to provide
				instructional services to students in accordance with paragraph
				(2).
									.
				IIAcademic
			 Assessments
			201.Academic
			 assessmentsPart B of title I
			 (20 U.S.C. 6361 et seq.) is amended to read as follows:
				
					BAcademic Assessments
						1201.Grants for
				State assessments and related activitiesThe Secretary shall make grants to States to
				enable the States to carry out the following:
							(1)To pay the costs
				of the development of the additional State assessments and standards required
				by section 1111(b), which may include the costs of working in voluntary
				partnerships with other States, at the sole discretion of each such
				State.
							(2)If a State has
				developed the assessments required by section 1111(b), to administer those
				assessments or to carry out other activities described in this part and other
				activities related to ensuring that the State's schools and local educational
				agencies are held accountable for results, such as the following:
								(A)Expanding the
				range of appropriate accommodations available to English language learners and
				students with disabilities to improve the rates of inclusion in regular
				assessments of such students, including professional development activities to
				improve the implementation of such accommodations in instructional
				practice.
								(B)Developing or
				improving assessments for students with disabilities, including the development
				of assessments—
									(i)for all students,
				including students with disabilities, using the principles of universal
				design;
									(ii)aligned to
				modified State content standards; and
									(iii)aligned to
				alternate State content standards for students with the most significant
				cognitive disabilities.
									(C)Developing
				college and career ready State academic content and student academic
				achievement standards and aligned assessments in academic subjects for which
				standards and assessments are not required by section 1111(b).
								(D)Developing or
				improving assessments of English language proficiency necessary to comply with
				section 1111(b)(2)(B)(vi)(IV).
								(E)Ensuring the
				continued validity and reliability of State assessments.
								(F)Refining State
				assessments to ensure their continued alignment with the State's academic
				content standards and to improve the alignment of curricula and instructional
				materials.
								1202.Grants for
				enhanced assessment instruments
							(a)Grant program
				authorized
								(1)In
				generalFrom funds made available to carry out this part, the
				Secretary shall award, on a competitive basis, grants to State educational
				agencies to enable the agencies to carry out the activities described in this
				section.
								(2)ApplicationA
				State educational agency that desires to receive a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
								(3)Award of
				grantsThe Secretary shall award grants to State educational
				agencies whose applications demonstrate, to the satisfaction of the Secretary,
				that the following requirements of this section will be met:
									(A)Developing or
				improving assessments for students with disabilities, including the development
				of assessments—
										(i)for all students,
				including students with disabilities, using the principles of universal
				design;
										(ii)aligned to
				modified State content standards; and
										(iii)aligned to
				alternate State content standards for students with the most significant
				cognitive disabilities.
										(B)Collaborating
				with institutions of higher education, other research institutions, or other
				organizations to improve the quality, validity, and reliability of State
				academic assessments.
									(C)Measuring student
				academic achievement using multiple measures of student academic achievement
				from multiple sources.
									(D)Measuring student
				progress or academic growth over time.
									(E)Evaluating
				student academic achievement through the development of comprehensive academic
				assessment instruments, such as performance and technology-based academic
				assessments.
									(F)Developing or
				improving the quality, validity, and reliability of assessments for English
				language learners, including alternative assessments aligned with State content
				standards, testing accommodations for English language learners, and
				assessments of English language proficiency.
									(b)Annual
				reportEach State educational agency receiving a grant under this
				section shall submit an annual report to the Secretary describing its
				activities, and the result of those activities, under the grant.
							1203.Funding
							(a)Allotment of
				appropriated funds
								(1)In
				generalFrom amounts made available for each fiscal year under
				subsection 1002(c) that are equal to or less than the amount described in
				section 1111(b)(2)(F) (referred to in this subsection as the ‘trigger amount'),
				the Secretary shall—
									(A)reserve one-half
				of 1 percent for the Bureau of Indian Affairs;
									(B)reserve one-half
				of 1 percent for the outlying areas; and
									(C)from the
				remainder, allocate to each State an amount equal to—
										(i)$3,000,000;
				and
										(ii)with respect to
				any amounts remaining after the allocation is made under clause (i), an amount
				that bears the same relationship to such total remaining amounts as the number
				of students ages 5 through 17 in the State (as determined by the Secretary on
				the basis of the most recent satisfactory data) bears to the total number of
				such students in all States.
										(2)RemainderAny
				amounts remaining for a fiscal year after the Secretary carries out paragraph
				(1) shall be made available as follows:
									(A)(i)To award funds under
				section 1202 to States according to the quality, needs, and scope of the State
				application under that section.
										(ii)In determining the grant amount
				under clause (i), the Secretary shall ensure that a State's grant shall include
				an amount that bears the same relationship to the total funds available under
				this paragraph for the fiscal year as the number of students ages 5 through 17
				in the State (as determined by the Secretary on the basis of the most recent
				satisfactory data) bears to the total number of such students in all
				States.
										(B)Any amounts
				remaining after the Secretary awards funds under subparagraph (A) shall be
				allocated to each State that did not receive a grant under such subparagraph,
				in an amount that bears the same relationship to the total funds available
				under this subparagraph as the number of students ages 5 through 17 in the
				State (as determined by the Secretary on the basis of the most recent
				satisfactory data) bears to the total number of such students in all
				States.
									(3)PriorityThe
				Secretary shall give priority to States that propose to conduct activities
				consistent with section 1202(a)(3)(A).
								(b)State
				definedIn this section, the term State means each
				of the 50 States, the District of Columbia, and the Commonwealth of Puerto
				Rico.
							.
			IIINational
			 Assessment of Title I
			301.EvaluationsSection 1501 (20 U.S.C. 6491) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking relative to the goal of all students
			 reaching the proficient level of achievement based on State academic
			 assessments, challenging State academic content standards, and challenging
			 State student academic achievement standards under section 1111. and
			 inserting so that all students are prepared to graduate from high school
			 ready to enter college or a career without the need for academic
			 remediation;
						(ii)by
			 striking subparagraphs (D), (F), and (G);
						(iii)by
			 redesignating subparagraphs (E), (H), (I), (J), (K), (L), (M), (N), and (O), as
			 subparagraphs (D), (E), (F), (G), (H), (I), (J), (K), and (L),
			 respectively;
						(iv)in
			 subparagraph (D), as redesignated by clause (iii)—
							(I)in clause (iii),
			 by adding and after the semicolon;
							(II)in clause (iv),
			 by striking ; and and inserting a period; and
							(III)by striking
			 clause (v);
							(v)by
			 striking subparagraph (F), as redesignated by clause (iii), and inserting the
			 following:
							
								(G)The extent to
				which actions authorized under section 1114(c) are implemented by State
				educational agencies and local educational agencies to improve the academic
				achievement of students in low-performing schools, and the effectiveness of
				such actions, including the following:
									(i)The number of
				schools identified under section 1114(a)(1)(B) and how many years schools
				remain so identified.
									(ii)The school
				turnaround models implemented by the State educational agency and the local
				educational agency and the impact of such models on improving student academic
				achievement and improving school performance.
									(iii)The number of
				parents who take advantage of the public school choice provisions of this
				title, the costs (including transportation costs) associated with implementing
				these provisions, the implementation of these provisions, and the impact of
				these provisions (including the impact of attending another school) on student
				achievement.
									;
				and
						(vi)in
			 subparagraph (K), as redesignated by clause (iii), by striking section
			 1111(b)(2)(C)(v)(II) and inserting subclauses (I) through (IV)
			 of section 1111(b)(2)(B)(viii); and
						(B)in paragraph
			 (6)—
						(i)in
			 subparagraph (A), by striking the No Child Left Behind Act of
			 2001 and inserting Elementary and Secondary Education Amendments
			 Act of 2011; and
						(ii)in
			 subparagraph (B), by striking the No Child Left Behind Act of
			 2001 and inserting Elementary and Secondary Education Amendments
			 Act of 2011; and
						(2)in subsection
			 (c)(2)(E), by striking section 1116 and inserting section
			 1114(c).
				302.Demonstrations
			 of innovative practicesPart E
			 of title I (20 U.S.C. 6491 et seq.) is amended by striking sections 1502
			 through 1504.
			IVGeneral
			 Provisions
			401.General
			 provisionsTitle I (20 U.S.C.
			 6301 et seq.) is amended—
				(1)by striking parts
			 F, G, and H;
				(2)by striking
			 section 1908;
				(3)by redesignating
			 part I as part F;
				(4)by redesignating
			 sections 1901 through 1907 as sections 1601 through 1607; and
				(5)in section 1604,
			 as redesignated by paragraph (4), by striking 6 local educational
			 agencies and inserting 25 local educational agencies
			 both places the term appears.
				VTransferability
			 of funds
			501.Transferability
			 of fundsSection 6123 (20
			 U.S.C. 7305b) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by striking not more than 50
			 percent of the nonadministrative State funds and inserting all,
			 or any lesser amount, of State funds; and
						(ii)by
			 striking subparagraphs (A) through (D) and inserting the following:
							
								(A)Any provision of
				title II.
								(B)Any provision of
				title IV.
								;
				and
						(B)in paragraph (2),
			 by striking and subject to the 50 percent limitation described in
			 paragraph (1); and
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking (except  and all that follows
			 through subparagraph (C)) and inserting may transfer all,
			 or any lesser amount, of the funds allocated to it;
						(ii)by
			 striking subparagraph (B);
						(iii)by
			 redesignating subparagraph (C) as subparagraph (B); and
						(iv)in
			 subparagraph (B), as redesignated by clause (iii), by striking and
			 subject to the percentage limitation described in subparagraph (A) or (B), as
			 applicable; and
						(B)in paragraph
			 (2)—
						(i)by
			 striking subparagraph (A), (B), or (C) and inserting
			 subparagraph (A) or (B); and
						(ii)by
			 striking subparagraphs (A) through (D) and inserting the following:
							
								(A)Any provision of
				title II.
								(B)Any provision of
				title
				IV.
								.
						VINational
			 assessment of educational progress
			601.Authorizations
			 of appropriationsSection 305
			 of the National Assessment of Educational Progress Authorization Act (20 U.S.C.
			 9624) is amended—
				(1)by redesignating subsection (b) as
			 subsection (c); and
				(2)by inserting after subsection (a) the
			 following:
					
						(b)State
				assessmentsFor the purpose of administering the State
				assessments under this title, there are authorized to be appropriated
				$72,000,000 for each of fiscal years 2012 through
				2016.
						.
				
